DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 03/06/2020.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 62/815531 under 35 U.S.C. 119(e) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 06/30/2020 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads " An embodiment of the present invention is directed to a portfolio Insights observation engine”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “of the present invention”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of portfolio allocation recommendations without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 13 and all claims which depend from it are directed toward a method, and independent claim 19 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “identifying a portfolio; 	identifying one or more goals and concerns specific to the portfolio; selecting a benchmark model portfolio; 	identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio; 	evaluating one or more deviations relative to the set of metrics associated with the benchmark model portfolio; 	applying the one or more goals and concerns to the deviations; 
Claim 11 comprises inter alia the functions or steps of “identifying a portfolio; 	identifying one or more goals and concerns specific to the portfolio; 	selecting a benchmark model portfolio; 	identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio; evaluating one or more deviations relative to the set of metrics associated with the benchmark model portfolio; 	applying the one or more goals and concerns to the deviations; generating observations based on the benchmark portfolio; ranking the observations based on risk; 	identifying a subset of ranked observations; and 	providing customized insights and solutions for each of the ranked observations”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Portfolio allocation recommendations is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0016-0017] [0048]) and further see insignificant extra-solution activity MPEP § 
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark (PGPub Document No. 20130024395).

As per claim 1, Clark teaches a system for implementing a portfolio insights observation engine ([0001] “The invention generally relates to a system...for constructing outperforming portfolios relative to target benchmarks” [0028] “the retrieved daily price data may include a next sixty-three observations... to calculate performance metrics associated with the portfolio 170”), the system comprising:	a memory component that stores portfolio data and observations data ([0022] “…the machine-readable medium may include various mechanisms that can store and transmit information that can be read on the processing devices or other machines (e.g., read only memory, random access memory, magnetic disk storage media, optical storage media, flash memory devices…”);	an interactive interface that communicates with a user via a network communication ([0024] “…the system 100 may employ a minimum cut or related solution to enforce the above-described turnover constraint, and the same or a substantially similar minimum cut or related  solution may be used to ; and	a processor coupled to the memory component and the interactive interface ([0022] such actions or operations in fact result from processing devices, computing devices, processors”), the processor configured to perform the steps of:	identifying a portfolio ([0005] “…use multi-objective evolutionary algorithms to construct or rebalance stock portfolios…” [0023] “…wherein the constructed stock portfolios 170 may generally include a large-cap index 170, a large-cap growth index 170, or other suitable stock portfolios…”);	identifying one or more goals and concerns specific to the portfolio ([0005] “… use multi-objective evolutionary algorithms to construct or rebalance stock portfolios that can consistently outperform typical performance benchmarks while satisfying these and other real-world constraints (e.g., maximizing an obtained geometric mean indicating central tendencies or typical values associated with the stocks in the portfolio, maximizing a Sharpe Ratio that measures a risk premium associated with the multi-factor stock model, maximizing an Information Ratio that measures a risk-adjusted return associated with the portfolio…” [0008] “…the rebalance engine may load the candidate constituent set from the rebalance list and then invoke a candidate constituent engine to remove any candidate constituents that fail to satisfy goals or other constraints associated with the portfolio...candidate constituent engine may remove any stocks in the candidate constituent set having multi-factor scores under a certain threshold…”);	selecting a benchmark model portfolio ([0005] “… construct outperforming stock portfolios relative to target benchmarks…”);	identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio ([0005] “… construct outperforming stock portfolios relative to target benchmarks…” [0007] “…the data preparation engine may analyze the security data to obtain candidate constituent data [metrics] to seed the particular portfolio under construction, wherein the data preparation engine may search the data repositories to obtain the multi-factor model scores associated with the constituents in the target benchmark index…” [0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170 in the next rebalance”);	evaluating one or more deviations relative to the set of metrics associated with the benchmark model portfolio ([0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170 in the next rebalance... the candidate constituent engine 140 may then calculate the average market capitalization and average price-to-book score associated with the constituents in the target benchmark index. For example, the candidate constituent engine 140 may identify the CUSIP (Committee on Uniform Security Identification Procedures) number associated with each stock in the target constituents and search the current rebalance list to obtain the average market capitalization and price-to-book score associated with each CUSIP number. In particular, all constituents associated with the target benchmark may not appear in the current rebalance list due to the above-described filtering processes, whereby the candidate constituent engine 140 may calculate the average market capitalization and average price-to-book score associated with the target benchmark constituents that overlap with the current rebalance list…”);	applying the one or more goals and concerns to the deviations ([0008] “As such, the rebalance engine may load the candidate constituent set from the rebalance list and then invoke a candidate constituent engine to remove any candidate constituents that fail to satisfy goals or other constraints associated with the portfolio on an a priori basis…” [0027] “…removes any candidate constituents that can be excluded from the portfolio 170 on an a priori basis (e.g., due to a failure to satisfy the goals or other constraints associated with the portfolio…”);	generating observations based on the benchmark portfolio ([0008] “The candidate constituent engine may then retrieve daily price data [observations] associated with the remaining candidate constituents relative to a date associated with the current rebalance, wherein the retrieved daily price data may include various observations over a period prior to the current rebalance date based on a maximum dimensionality that constrains subsequent mean variance optimization calculations and various observations over a period subsequent the current rebalance date to evaluate performance associated with the portfolio in the next  rebalance. The candidate constituent engine may then calculate the average market capitalization and price-to-book score associated with the constituents in the target benchmark and remove from the rebalance list any constituents associated with the target benchmark not appearing in the rebalance list or having insufficient daily price data prior to the current rebalance date” [0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven ;	ranking the observations based on risk ([0005} maximizing an Information Ratio that measures a risk-adjusted return associated with the portfolio; [0012] calculate the Sharpe Ratio that measures the risk premium associated with the multi-factor model” [0013] “…the optimization engine may then compute a tangency portfolio that represents a minimum risk portfolio having a highest risk-to-return ratio on the Pareto efficient frontier associated with the current portfolio” [0037] “…the optimization engine 160 calculates the daily returns [observations] associated with the candidate constituents that appear in the portfolio solution set to avoid potentially having to recalculating the daily return series associated with any candidate constituent multiple times. Further, in one implementation, the optimization engine 160 may retrieve the daily risk free rate [observations] closest to the date associated with the current rebalance, which may be used to calculate the Sharpe Ratio that measures the risk premium associated with the multi-factor model used in the system…” [0027] “… the candidate constituent engine 140 may then rank any stocks that remain in the candidate constituent set according to market  capitalization, wherein a certain percentage of the remaining stocks that have the lowest market capitalizations may be eliminated” [0029] “the multi-objective evolutionary algorithm 150 may generally may include an object-oriented framework that can apply Pareto-based ranking schemes to compute an optimized portfolio solution set [based on observations] that approximates an entire Pareto frontier in order to solve multi-objective optimization problems”);	identifying a subset of ranked observations ([0009] “…the optimized portfolio solution set may include various portfolios with different subsets from the remaining candidate constituents passed into the multi-objective evolutionary algorithm, which may then be examined during the subsequent mean variance optimization calculations (which may also be, or include, a multi-objective evolutionary algorithm” [0029] the multi-objective evolutionary algorithm 150 may generally may include an object-oriented framework that can apply Pareto-based ranking schemes to compute an optimized portfolio solution set [based on observations] that approximates an entire Pareto frontier in order to solve multi-objective optimization problems...the optimized portfolio solution set may include various portfolios 170 with different subsets from the remaining candidate constituents input to the multi-objective evolutionary algorithm…” [0047] “… the solution set that the method 300 identifies with the multi-objective evolutionary ; and	providing, via the interactive interface, customized insights and solutions for each of the ranked observations ([0029] “…the optimized portfolio solution set may include various portfolios 170 with different subsets from the remaining candidate constituents input to the multi-objective evolutionary algorithm…” [0035] “…the multi-objective evolutionary algorithm 150 may then produce two files that represent the output associated with the current rebalance. In particular, one file may contain the objective values associated with the solution set, which include the average multi-factor scores and market capitalizations associated with the portfolios 170 in the solution set, and if the current rebalance relates to the large-cap growth portfolio 170, the average price-to-book scores.  Furthermore, the other file may contain the portfolios 170 in the solution set and a binary value (i.e., Zero or one) associated with each candidate constituent in the portfolios 170 associated with the solution set. For example, in one implementation, the binary value may describe a Pareto frontier that represents the Pareto efficient candidate constituents... As such, the binary value describing the Pareto efficient frontier associated with the candidate constituents in a particular portfolio 170 may indicate whether the individual candidate constituents can be allocated differently to improve one or more objective values associated with the portfolio 170 without worsening any other objective value associated therewith” [0049] “… wherein the multi-objective problem may be constrained with the population variable to represent how many proposed solutions will be carried from one generation to the next”).

As per claim 2, 
Clark teaches the system of claim 1, wherein the processor is further configured to: receive a user input relating to the observations ([0043] “FIG. 2 illustrates an exemplary method 200 to load, retrieve, and filter input data that may be used to construct portfolios” [0028] “… relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations”).

As per claim 3, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises re-ranking of the observations ([0027] “…the candidate constituent engine 140 may then rank any stocks that remain in the candidate constituent set according to market capitalization” [0046] “…all constituents in the target benchmark may not appear in the current rebalance list due to the filtering and ranking processes performed in operations 210 and 220, whereby the average market capitalization and average price-to-book score calculated in operation 240 may include the target benchmark constituents that overlap with the current rebalance list”).

As per claim 4, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises modifying one or more observations ([0009] “… the mutation rate variable may indicate the modification rate associated with a dominated portfolio from generation to generation”).

As per claim 5, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises adding a new observation to the observations ([0028] “… relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated  with the portfolio 170 in the next rebalance”).

As per claim 6, 
Clark teaches the system of claim 1, wherein the user input relating to the observations is used to refine the observation engine via machine learning ([0042] “… the rebalance engine 130 may calculate and log the performance associated with the winning portfolio and the target benchmark index over the period between the dates associated with the current rebalance and the next rebalance and continue with similar rebalancing techniques when the next rebalance date arises”).

As per claim 8, 
Clark teaches the system of claim 1, wherein the one or more goals and concerns comprise increase income, improve growth, preserve capital, interest rates and market volatility ([0004] “… many investment strategies have (or should have) a risk component that considers market risks relating to the economy and interest rates; [0005] investment styles or strategies  (e.g., growth or value)” [0008] “constituents may also be excluded due to failure to fit or otherwise satisfy certain constraints on the portfolio (e.g., if the constraints require the portfolio to be growth or value oriented, any constituents that are not growth or value oriented may be excluded”).

As per claim 9, 
Clark teaches the system of claim 1, wherein the applying the one or more goals and concerns to the deviations further comprises making one or more adjustments to one or more metrics of the set of metrics ([0006] “…the fundamentals evaluated in the multi-factor models may include price to earnings ratios, price-to-book ratios, cash flow, or any other suitable metric that can be .

As per claim 10, 
Clark teaches the system of claim 1, wherein the customized insights and solutions comprise a portfolio insights interface ([0019] “FIG. 2 illustrates an exemplary method to load, retrieve, and filter input data that may be used to construct portfolios” [0046] “…the candidate constituent set may be input to a multi-objective evolutionary algorithm, which may be invoked in an operation 280 to identify a portfolio solution set that will be examined during the subsequent mean variance optimization calculations”).

As per claim 11, Clark teaches a method ([0001] “The invention generally relates to a system and method for constructing outperforming portfolios relative to target benchmarks” [0028] “…the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170”).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark (PGPub Document No. 20130024395).
As per claim 7, 
Clark does not explicitly teach The system of claim 6, wherein the machine learning comprises a human-in-the-loop learning model.

However, Clark discloses wherein the machine learning comprises a learning model ([0006] the fundamentals evaluated in the multi-factor models may include price to earnings ratios, price-to-book ratios, cash  flow, or any other suitable metric that can be evaluated to produce an overall score that underlies a stock recommendation. As such, the security data may include the historical scores produced with the multi-factor models; [0025] the security data in the data repositories 110 may include the historical scores produced with the multi-factor models, which may be organized or otherwise delimited according to appropriate time periods (e.g., based on quarterly or monthly financial statements)). Furthermore, the type of learning model, “a human-in-the-loop learning model”, would have been well known in the art and would have involved ordinary skills in the art at the time of the invention.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the human-in-the-loop learning model, as disclosed, within the invention of Clark because it is an multi-factor mode that can effectively calculate a recommendation score (Clark [0006))

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman (US Patent No. US 7249080 B1) – teaches investment advice systems. One version of the present invention provides investment advice systems that allow a user to select one or more advisors from a list of investment advisors. According to this version of the invention, the end user can receive advice on a particular transaction either separately from each investment advisor or in consensus. The system offers advice in part on the user's portfolio, tax position and risk profile and in part on the advisors evaluation of current market conditions. Thus, when a user is considering making a transaction, the user can obtain advice that can take into portfolio information including a user's proposed transaction and/or user portfolio information. A user armed with the above-described customized advice can execute a specific transaction and have their portfolio updated to reflect execution of that (those) order(s). In an alternative embodiment, a user's desire to buy or sell a security and/or a need for rebalancing a user's portfolio 
En (US Patent No. US 7870051 B1) – teaches a method of constructing a portfolio includes receiving target allocations for different types of assets, receiving a list of investments available for inclusion in the portfolio, and selecting investments from the list of investments based on a measure of the risk-adjusted excess return of selected investments and the target allocations.
Baughman (PGPub No. 20020152151) – teaches present invention comprises a system and method that integrates the various steps involved in creating and managing one or more investment portfolios comprised of multiple disparate financial assets, thereby allowing a usr to navigate from need, to insight, to investing and transacting in a logical and straightforward manner. Questionnaires are used to profile each user of the system to determine risk tolerance, time horizon, investment experience, etc. Using the profile and other questions presented to the user, the system generates a recommended asset allocation, which may form the basis of a financial portfolio. The user may construct a portfolio using the financial assets contained in the recommended asset allocation, or select individual assets for inclusion in the portfolio. Upon construction of a portfolio, the system provides tools to monitor and manage the portfolio through the buying and selling of financial assets. Watch lists may also be defined to monitor a collection of financial assets without incurring the risk involved in purchasing the actual 
Salter (PGPub No. 20080040250) – teaches system for analysing risk associated with an investment portfolio of an investor, said system including means for use in generating a user interface for display on a user terminal, said user interface showing a distribution of as sets of each investment of the investment portfolio over one or more asset classes and showing the distribution of assets over said one or more asset classes of a benchmark risk category representing a risk tolerance level of the investor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/22/2021